Citation Nr: 0625445	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1994 to June 
1994 and from February 1998 to October 2002.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for stress 
fractures of the left and right knees.  


FINDINGS OF FACT

1.  There is no competent evidence showing that the veteran's 
right knee pain is the result of underlying malady or 
condition.  

2.  There is no competent evidence showing that the veteran's 
left knee pain is the result of an underlying malady or 
condition.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in January 2003.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in April 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Two additional VCAA letters was sent to the 
veteran in March 2006.  

During the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id..  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  Notice with 
regard to disability ratings and effective dates was provided 
in March 2006, subsequent to the initial adjudication of her 
claims.  Despite any inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The veteran has not been prejudiced by any timing 
defect in this notice as she has been given an opportunity to 
provide additional evidence and information to substantiate 
her claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Indeed, an additional statement, received from her 
representative in May 2006, reiterated her prior arguments.  
Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the 
Central Texas Healthcare System and the Darnell Army 
Community Hospital.  The veteran was afforded an appropriate 
VA examination in February 2003.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.   See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

In this case the evidence of record does not establish that 
the veteran currently suffers from a disability of either 
knee.  As discussed above, entitlement to service connection 
for disease or injury is limited to cases in which such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that the veteran sought treatment for 
complaints of both left and right knee injuries and pain 
during service in the Army reserves in April and May 1994 and 
again while on active duty between April 1998 and October 
2000.  

Service medical records show that, in April 1994, the veteran 
sought treatment for right knee pain after falling down on 
her right leg.  Medical staff treated her for a resolving 
soft tissue contusion.  Service medical records show 
treatment on separate occasions in May 1994 for right knee 
pain and for pain in both knees, which, again, was attributed 
to the fall she had sustained earlier.  A May 1994 radiology 
report showed her left knee to be normal.   

In April 1998, service medical records indicated that the 
veteran complained of left knee pain which she attributed to 
hitting her knee on a tree stump the previous night.  She was 
found to have a normal gait, no edema or ecchymosis, a full 
range of motion, and was negative for Lachmans, Drawers, and 
Ober's tests.  The conclusion was that the veteran suffered 
from knee pain and a contusion.  In August 1998 she was 
treated for complaints of chronic right knee pain.  Again, 
the clinic notes indicate full range of motion of both knees.  
In March 2000 she was again treated for right knee pain that 
was attributed to being hit in the knee from the medial side 
and then hitting the ground with her knee.  She reported 
hearing a "pop".  The medical staff noted that the veteran 
walked with a limp, the knee was tender to palpation, 
positive for edema, and bruised.  Similar complaints were 
recorded in October 2000.

In her June 2003 notice of disagreement, the veteran stated 
that she had been treated for her right knee and was 
diagnosed as having stress changes.  In support of this 
contention she points to attached paperwork consisting of a 
January 2002 clinical note in a service medical record.  The 
veteran states that she underwent a bone scan and x-rays and 
that these were still on file at Darnell Hospital.  

After a review of the record, the Board finds that the bone 
scan and x-rays, mentioned by the veteran, are not relevant 
to the claims addressed in this decision.  The aforementioned 
January 2002 paperwork concerns treatment for her right 
achilles and stated that an August 2001 bone scan found 
stress changes.  She was referred for a podiatry consult.  An 
August 2001 clinical note stated that the veteran had 
returned for follow-up for right foot and ankle pain, and 
that a bone scan was reviewed noting stress changes.  A July 
2001 clinical note reported the veteran's complaints of pain 
in the right foot and "achilles" pain.  This was described 
as radiating up from the right foot.  At this time a bone 
scan was indicated.  The Board concludes from this evidence 
that the bone scan and stress fracture referred to by the 
veteran involved not her complaints of knee pain, but rather 
her complaints of right ankle and foot pain.  The Board also 
notes that service connection was granted in April 2003 for 
achilles tendonitis of the right foot.  The evidence the 
veteran points to as indicative of her claimed knee 
disabilities is described in the service clinical notes in a 
manner that clearly indicates it is evidence associated with 
her claimed achilles tendonitis and not her claimed right and 
left knee disabilities.  Therefore, this evidence warrants no 
further discussion with respect to the claims involving the 
veteran's knees.  

A February 2003 VA medical examination stated that the 
veteran reported having intermittent bilateral knee pain 
since falling on her knee in 1988 or 1989.  The veteran 
stated that she had pain in her knee multiple times per week 
and also had weakness, although she was able to run Monday 
and Wednesday from two to two and one half miles.  She also 
complained of stiffness every morning and that she had to 
manipulate herself slowly in order to get out of bed in the 
morning.  She stated that she feels swelling and bruising of 
her right leg two or three times per week.  She also reported 
fatigability when she returns from her run and that she has 
to decrease her speed to a jog.  Further, she stated that her 
knees will "buckle" with heavy weight of more than 35 
pounds.  She had flare ups on Tuesday and Thursday after her 
Monday and Wednesday runs.  

Upon objective physical examination, the veteran demonstrated 
flexion of 140 degrees and extension to 0 degrees for both 
knees.  Motion was not painful.  As to additional limitation 
of range of motion or joint function due to pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups, the examiner stated that the veteran 
reported a further limitation of 10 to 20 percent due to 
stiffness in the morning.  The examiner found no edema, 
effusions, instability, tenderness, etc.  Medial collateral 
ligaments were stable as were anterior and posterior cruciate 
and medial and lateral meniscus.  X-rays showed normal knee 
joints and bony trabeculars in two views of the left and 
right knees.  

The examiner opined that the veteran did not have a service 
related injury resulting in disability.  The rationale for 
this conclusion was that the veteran's radiology was 
negative, she was able to run several times per week, and 
there was no physical indication of disability.  While the 
examiner did not review the medical records in arriving at 
his conclusion, the existence of a disability depends not 
upon a historical analysis, but rather, upon objective 
medical evidence of a current disability.  As the report 
indicates, objective medical evidence reveals no pathology of 
the veteran's knees and no indication that she suffers from a 
current disability of either knee.  

The Board acknowledges the veteran's complaints of knee pain 
both during service and subsequent to separation from 
service.  However, pain alone, is not a disability for VA 
purposes.  The Court has held that a symptom, such as pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Without pathology to which her reported right 
and left knee pain can be attributed, there is no basis to 
find a disability for which service connection may be 
granted.  

While the record documents numerous complaints of knee 
injuries and pain during service, the objective evidence of 
record shows that, for VA purposes, the veteran does not 
suffer from a disability due to disease or injury of either 
knee.  All objective evidence from the February 2003 
examination indicates that no pathology underlies the 
veteran's complaints of pain.  While the veteran may well 
have suffered injury to her knees during service, and her 
right knee pain has even been described as chronic, pain is 
the only documented result of her service.  

The veteran's claims for service connection for right and 
left knee disorders must be denied because the first 
essential criterion for the grant of service connection, 
competent evidence of the disability for which service 
connection is sought, has not been met.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  Gilpin, 155 F. 3d 1353; Brammer, 3 Vet. App. at 225.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).  The Board regrets that a more 
favorable determination could not be made in this case.




	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


